Case 2:18-cv-00062-SEH Document 95 Filed 05/19/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NICHOLAS DOUGLAS; TASHEKA
BRYAN; JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

Plaintiffs,
VS.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS, LLC,

Defendants.

 

 

No. CV 18-62-BU-SEH

ORDER

The Joint Motion for Entry of Final Judgment! is DENIED. The Court

remains prepared to proceed with disposition of the case as provided in the Court’s

April 22, 2021, Order.”

DATED this /

 

' Doc. 93.

2 Doc. 92.

ay of May, 2021.

AM E. HADDON
United States District Court
